        Case 20-34405 Document 50 Filed in TXSB on 10/14/20 Page 1 of 2



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
ALICIA BARCOMB
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 239
Fax: (713) 718-4670

                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                        §
 FORD STEEL, LLC,                             §      CASE NO. 20-34405
                                              §
                                              §
                                              §      CHAPTER 11
DEBTOR.                                       §

                   REPORT OF THE UNITED STATES TRUSTEE OF
                INABILITY TO APPOINT A CREDITORS’ COMMITTEE

TO THE HONORABLE EDUARDO V. RODRIGUEZ
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW Henry G. Hobbs, Jr., the Acting United States Trustee for Region 7, by and
through the undersigned counsel, who respectfully represents as follows:

1.     On September 1, 2020, Debtor filed a voluntary petition seeking relief under chapter 11 of
the Bankruptcy Code.

2.     The Acting United States Trustee is responsible for appointing a committee of creditors
holding unsecured claims pursuant to 11 U.S.C. § 1102(a)(1).

3.      The Acting United States Trustee has attempted to solicit creditors interested in serving on
a creditors’ committee from the list of creditors holding the twenty largest unsecured claims. After
excluding governmental units, secured creditors and insiders, the Acting United States Trustee has
been unable to solicit sufficient interest to form a creditors’ committee.

4.     The first meeting of creditors was held after notice to all creditors. An insufficient number
of unsecured creditors appeared at said meeting to form a creditors’ committee.

      THEREFORE, the Acting United States Trustee has been unable to appoint a creditors’
committee as contemplated by 11 U.S.C. § 1102.
        Case 20-34405 Document 50 Filed in TXSB on 10/14/20 Page 2 of 2




Dated: October 14, 2020                     Respectfully Submitted,

                                            HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE
                                            REGION 7, SOUTHERN and WESTERN
                                            DISTRICTS OF TEXAS

                                            By:    /s/ Alicia L. Barcomb
                                                   Alicia L. Barcomb
                                                   Texas Bar No. 24106276
                                                   SDTX Fed. ID No. 3456397
                                                   515 Rusk, Suite 3516
                                                   Houston, TX 77002
                                                   Telephone: (713) 718-4650 x 239
                                                   Fax: (713) 718-4670

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all PACER
System participants by United States Mail, first class, postage prepaid, or by ECF transmission,
on October 14, 2020.

                                            /s/ Alicia L. Barcomb
                                            Alicia Barcomb




                                               2
